Case 4:20-mj-04825-N/A-BGM Document1 Filed 08/07/20 Page 1of1

 

 

 

CRIMINAL COMPLAINT
(Electronically Submitted)
. . : DISTRICT of ARIZONA
United States District Court
United States of America DOCKET NO.
v. .
Jose Emilio Soto-Leyva MAGISTRATI: 5
YOB: 1990; Citizen of Mexico . Rares DEY NOt} 4 8 2 5 i J

 

 

Complaint for violation of Title 8, United States Code Sections 1326({a) and (b)(2)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION;

On or about August 6, 2020, at or near Arivaca, in the District of Arizona, Jose Emilio Soto-Leyva, an alien, entered,
and was found in the United States of America after having been denied admission, excluded, deported, and removed
from the United States through Nogales, Arizona on May 7, 2020, and without obtaining the express consent of the
Attorney General or the Secretary of the Department of Homeland Security to reapply for admission thereto; in
violation of Title 8, United States Section 1326(a), enhanced by Title 8, United States Code, Section 1326(b){2), a
felony.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

Jose Emilio Soto-Leyva is a citizen of Mexico. On May 7, 2020, Jose Emitio Soto-Leyva was lawfully denied
admission, excluded, deported and removed from the United States through Nogales, Arizona. On August 6, 2020,
agents found Jose Emilio Soto-Leyva in the United States at or near Arivaca, Arizona, without the proper
immigration documents. Jose Emilio Sote-Leyva did not obtain the express consent of the Attorney General or the
Secretary of the Department of Homeland Security to re-apply for admission to the United States.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

 

DETENTION REQUESTED SIGNATURE OF COMPLAINANT (official title)
Being duly sworn, I declare that the foregoing is ANDREW J CARPENTER OS oe CARPENTER
true and correct to the best of my knowledge.
LMG2/AIC stat sienea ny ua OFFICIAL TITLE
igkally signe oF J,
AUTHORIZED AUSA //Liza Granoff GRANOFE Border Patrol Agent
Ooenot area Andrew J, Carpenter

 

Sworn by telephone _x

 

 

SIGNATURE OF MAGISTRATE JUDGE" DATE

 

 

 

| Oe cS | Ca f bn QR August 7, 2020
f \
CJ

© See Federnl niles of Criminal Procedure Reles 3, 4.1, and 54 \

Ne

 
